internal_revenue_service appeals_office release number release date date date a b cc a uil - certified mail dear department of the treasury person to contact employee id number tel fax refer reply to ap fe in re eo revocation form required to be filed tax period s ended june 2c last day to file a petition with the united_states tax_court ‘sep june this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date our adverse determination was made for the following reasons you are not operated exclusively for charitable educational or other exempt purposes you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 more than an insubstantial part of your activities were in furtherance of a non-exempt purpose and you were operated for the purpose of serving a private benefit rather than public interests contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service phone see the enclosed notice helpful contacts for your notice_of_deficiency for additional taxpayer_advocate telephone numbers and addresses sincerely team manager enclosures notice helpful contacts for your 'deficiency notice’ department of the treasury internal_revenue_service tax_exempt_and_government_entities_division legend org name of organization ein ein number org certified mail - retum receipt requested dear taxpayer_identification_number ein form tax_year s ended 200x06 200x06 person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the intemal revenue code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an intemal revenue service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalan numbor 27a4rnqe if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the intemal revenue service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely ke me ohnson director eo examinations enclosures publication publication report of examination letter catalog number 34809f org form 886-a legend org name of organization org1 previous name of organization ad address st state x year nn name of individual np newspaper company uu unrelated company x amount org tax years endingjune 200x and june 200x issues presented whether org is operated exclusively for exempt purposes described within intemal revenue code sec_501 a whether org is engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of org' activities are in furtherance of a non-exempt purpose c whether org was operated for the purpose of serving a private benefit rather than public interests facts background an audit of org hereinafter org was commenced on january 200x for the years ending june x 200x and june x 200x orgi was incorporated under the laws of the st as a non-stock nonprofit corporation on december x 199x on august x 199x an amendment was filed with the state changing the name to the current org in a determination_letter dated february x 199x org was determined to be exempt from federal_income_tax as an organization described in sec_501 it was further determined to be classified as a public charity as described under sec_509 org is located at ad st in its articles of incorporation org stated its purposes to be a provide debt management programs marketing programs and creditor contribution follow-up programs to consumers b to assist indigent debtors in improving their finances through educating them as to better means of managing their money and seeking for them if appropriate an extension or other reorganization of their debts c to do any other act or thing incidental to or connected with the foregoing purposes or in advancement thereof but not for the pecuniary benefit or financial gain of its members directors or officers except as permitted under article of the not-for-profit corporation law d in addition to the forgoing corporate purposes the corporation shall have all of the general powers set forth in section of the not-for-profit corporation law e nothing herein shall authorize the corporation directly or indirectly to engage in or include among its purposes any of the activities mentioned in not-for-profit law sec_406b-u org was founded by nn nn and nn the organization used a filing service to file its original certificate of incorporation with the st the organization engaged an attomey nn to file the amended certificate of incorporation nn also prepared and submitted the original form_1023 application and served as the organization's legal counsel per the form_1023 application filed by the organization the initial board_of directors consisted of three individuals nn president secretary director nn vice- president treasurer director and nn director it was subsequently learned that nn is the wife of nn and nn is the sister of nn the activities as stated in the original internal_revenue_service form_1023 application are to help reduce the incidence of personal bankruptcy by educating the public about personal money management skills and by assisting predominantly low-income individuals and their families with their financial problems it was also stated that upon approval of the form_1023 application the organization would initiate three activities a providing information to the general_public on sound money management b counseling individuals and families who have financial problems and c preparing budget plans for those individuals and families who can benefit from them a b c public information the organization will prepare videos pamphlets and other educational materials on budgeting buying practices and the sound use of consumer credit the material will be provided free of charge to religious organizations civic groups labor unions businesses and educational organizations knowledgeable speakers will also be furnished for these same audiences counseling individuals and their families referred to the organization will receive personal counseling from trained financial counselors on budgeting and the appropriate use of consumer credit they will also receive copies of the public information materials referrals are likely to be made by clergy employers labor unions finance companies creditors and interested individuals it is expected that a substantial percentage of the referrals will be low-income persons with moderate income persons making up the balance budget plan as an adjunct to the counseling services which they receive any individuals or families who so request will receive assistance with the creation of a budget plan under such a plan the organization will intercede with creditors to try to persuade them to accept partial periodic_payments in satisfaction of the debt the clients will then make voluntary fixed payments to this organization the organization will in turn disburse these funds to the various creditors except for the fee paid to this organization the clients will receive full credit against their debts for all amounts paid it is anticipated that in many instances creditors will agree to accept less than the face_amount of the debt when they understand that this organization is working with the clients on payment arrangements this organization will not make loans to clients n h activity description dmp operations org employed approximately x people who purportedly worked as counselors org hired counselors with no experience in counseling or in the field of education the education levels among the counselors varied however counselors were required to have a high school diploma new counselors would undergo a 16-hour training program when hired to prepare them for their job and to prepare them for a certification exam org operated a call center whose purpose was to enroll clients in debt management plans org contacted potential clients by purchasing leads this was its only source of potential clients leads are basically names and phone numbers of individuals who have shown an interest in eliminating their credit card debt they are packaged and sold to credit counseling organizations by independent firms who generate the leads primarily through the internet and advertising all contacts with clients were by phone fax or email a minimal number of contacts if any were made by ‘walk ins' org operated as follows the potential client's name and telephone number would be purchased from independent lead providers as discussed above a counselor hereinafter employee would contact this individual by telephone during the phone call the employee would attempt to enroll the individual in a dmp the employee would ask the potential client for information regarding his current credit situation the potential client would be asked to complete a monthly budget which includes all income and expenses he would then be told that org can only handle unsecured debt if the potential client still showed an interest in the dmp he would be asked to complete enrollment forms which consisted of a creditor information worksheet a budget form a client agreement and an electronic funds transfer eft form enrollment forms were sent via email fax regular mail or downloaded off of the org website when the potential client returned the completed forms the employee would review the monthly budget and discuss it with the him the interest rate reductions and terms available from the credit card companies were actually communicated to org through its back office processor uu inc hereinafter uu the back office processor was the connection to the credit card companies if the interest rates were lowered and the new payment was satisfactory to the potential client he would enroll in the dmp and the first payment would be submitted org treated its employees as salespersons who were hired to sell dmps in the minutes to a board_of directors meeting the cfo in a discussion on employee counselors was quoted as saying that these employees need to make money and money drives sales another quote from the minutes included there will be no bonuses issued for under achievement the cfo voiced concern about top producers receiving favoritism in reference to a discussion on certain employee counselors receiving the best leads when discussing the financial results during a board meeting cfo nn spoke of the average revenue per counselor and alerted trustees to the fact that the loss on sales has been consistent in a discussion on leads ceo nn discussed making calls on old leads to get more bang for the buck these quotations are characteristic of a sales driven company the corporate minutes reflected continuing concem about the productivity of the employee counselors in selling dmps nn also stated in an interview that counselors were encouraged to sign clients up for dmps in fact counselors and managers were paid a base salary plus a production incentive the incentives were as follows each employee counselor was paid a base salary of dollar_figurex a counselor received a production incentive on a monthly basis for all new dmp enrollments over dollar_figurex per month the incentive was equivalent to x of production between dollar_figurex and dollar_figurex plus an incentive equivalent to x of production over dollar_figurex supervisor level i was paid a base salary of dollar_figurex they also received an incentive equivalent to x of the production of all counselors under the supervisors direct hierarchy providing the counselor attained their goals supervisor level ii was paid a base salary of dollar_figurex they also received an incentive equivalent to x of the production of all counselors under the supervisors direct hierarchy providing the counselor attained their goals the president was paid an annual base salary of dollar_figurex with an incentive equivalent to x of the production of all counselors employees were given a phone script to use to sell the dmp program the phone script contained minimal educational materials it was aimed directly at enrolling an individual in a dmp the script stated that org charged a monthly service fee of dollar_figurex per creditor account with a maximum of dollar_figurex it also asked for a one-time enrollment contribution which was equivalent to the monthly payment on the debt management plan the script referred to this payment as the clients first monthly payment towards the pro gram this payment did not go to the creditors it was retained entirely by org the script directs the employee to explain the following section clearly to the potential client as we are a sec_501 non-profit organization we receive contributions from our clients and the creditors we will request a one-time enrollment contribution which is your first monthly payment on the program however this contribution is retumed to you upon completion of the program by refunding your last monthly payment to you there is also a seven-dollar monthly contribution per account which is included in the payment this contribution will be offset by the reduced interest rates and lower monthly payments that we have set up for you on average most consumers’ savings in the first months will equal or exceed their contribution in a typical call to a potential client the employee introduces himself and states that he is a credit advisor with org he advises that he is calling in reference to the potential client's application that was recently submitted for a bill consolidation he states that org is an irs approved c non-profit organization that can significantly reduce the amount of time it takes to eliminate the applicable debt in most cases saving over years of payments and thousands of dollars in interest the employee asks the potential client what types of bills he is looking to consolidate how many accounts he has the total balance due to the creditors the status of the accounts with the creditors and what he is looking to accomplish from the consolidation the employee would then complete a budget sheet with the potential client to determine if org could help the client if it was determined that org could the employee would inform the potential client that he would have to send one payment per month to org on a date of the client's choosing a supervisor would then calculate the monthly payment for the potential client the employee would give the potential client the calculated payment amount interest rate and payoff term if the potential client agreed to the payment amount the employee would inform the potential client that he needed to complete paperwork and return it via fax to the employee in order to get started the forms that were required to be completed and returned by fax included a debt management agreement a creditor information worksheet a debit form and a budget sheet the initial call could last from thirty minutes to an hour a follow-up call could last from ten to fifteen minutes when a potential client agreed to a dmp he signed a debt management agreement which provided the amount of the monthly payments it also provided i have agreed to make in addition to my monthly payment to org a one-time voluntary non-refundable contribution to org of an amount equal to my first anticipated payment to my creditors under the debt management plan at the time of enrollment and when adding creditor accounts to my program accordingly the first payment was retained by org and not distributed to creditors payments under the dmp began only when the second payment was made to org the agreement also provided that the minimum monthly payment would include a voluntary contribution to org of seven dollars per month per creditor account with minimum of twenty-five dollars to help org meet its costs of operation and a maximum of seventy-seven dollars once a potential client signed up to participate in a dmp the entire account was transferred to a back office processor org retained no control_over the account during the years under examination org had in place a fulfillment agreement with uu uu was a for profit corporation owned by nn according to the terms of the fulfillment agreement uu provided fulfillment back office and customer relations services for dmp clients of org this would include the following i preparing a proposal to creditors reflecting the dmp approved by the client ii communicating the proposal to the creditors ili negotiating with the creditors any necessary or appropriate changes in the proposal iv obtaining the client's approval to any changes to the dmp negotiated with the creditor's v receiving depositing and disbursing client dmp payments vi negotiating with clients any claims from clients for refunds and disbursing funds vii receiving and remitting to org all direct fair share contributions from creditors and viii responding promptly to client inquiries regarding disbursements and balances org had three bank accounts that were utilized by uu during the processing function there were two creditor accounts and one operating account signature_authority was held by the ceo of org monthly payments except for the first payment which was retained by org were made by the client to an org bank account which was controlled by uu uu business depended entirely on debt management plan clients that were provided by credit counseling agencies such as org that have been recognized by the irs as exempt under sec_501 of the internal_revenue_code org provided all the work of soliciting and enrolling clients in dmps once uu received the client documentation org had virtually no further contact with the client in addition to distributing payments to creditors uu solicited fair share contributions from credit card companies the term fair share refers to a payment made by the credit card companies that was receiving payments pursuant to a dmp typically credit card companies pay a fair share which is a stated percentage of debt to credit counseling organizations that set up dmps the amount_paid is generally determined by each creditor in advance credit card companies will only make fair share payments to organizations that are recognized as exempt under sec_501 of the internal_revenue_code uu collected and disbursed fair share payments to org according to the terms of the fulfillment agreement in place during the years under examination org compensated uu by paying a one-time fee of x dollar_figurex per new dmp client and a monthly fee of between x dollar_figurex and x dollar_figurex for processing each client's dmp a sample dmp calculation would be as follows if a client had x creditors and org calculated a total_payment to creditors of dollar_figurex the monthly service fee would be dollar_figurex dollar_figurex per creditor per month not to exceed dollar_figurex the monthly payment would therefore equal dollar_figure dollar_figurex plus dollar_figurex org would also charge the client a one-time enrollment contribution of dollar_figurex the enrollment contribution was equal to one monthly payment and the client would be required to submit the initial payment for dollar_figurex and the signed service agreement upon execution of the agreement none of this payment would go to a client's creditors this is the one-time enrollment contribution charged by org disbursements to creditors by org would not start until after it received the client's second payment if a potential client did not have enough income to make the monthly payments required under dmp the client was not placed in a dmp during the years under examination there were no procedures in place for the employee counselors to follow-up after the initial contact with such an individual there were also no records kept on these individuals when an individual was placed in a dmp there were no periodic reevaluations of the individual's financial situation any modifications to the dmp would be made by the back office processor uu org had no internal records of any modifications that were made to a client's dmp according to its original form_1023 application the organization was formed to assist predominantly low income individuals and families with their financial problems when asked what class of individuals was served by org the organization responded that org serves anyone that has a debt problem it also stated that the client base ranges from doctors to individuals who work in factories org does not therefore serve a charitable_class according to the original form_1023 application filed for org fees would be reduced or waived for indigent clients of the approximately x clients that were enrolled in a dmp during the tax_year ending june 200x approximately x clients did not pay any portion of the enrollment fee for some reason this is less than x of all dmp enrollments approximately x individuals did not pay any portion of the requested monthly service fee for some reason this is less than x of all dmp enrollments substantially_all of the individuals who purchased a dmp paid all requested fees in the original form1023 application it was stated that the organization expected to receive contributions from religious organizations civic groups labor organizations businesses and educational organizations participating in the public information activities during tax years ending june 200x and 200x org did not solicit or receive any contributions from the above sources per a review of the forms for the tax years ending june 200x and 200x x of the total revenue received was generated from the administration of the debt management programs org advertised its services on its website www org com which made its online debut in 199x there were also brochures used in 200x and 200x to publicize its services the brochures were used to generate client interest in its debt management program in the brochures org claims our certified account specialists offer you personal one-on-one counseling and are ready to answer any questions you have regarding our services the brochures promise to reduce monthly payments by x-x reduce or eliminate interest rates eliminate late charges eliminate over-the-limit fees etc although org deals primarily with credit card debt the brochure states that the dmp can handle unsecured credit cards unsecured bank loans hospital and medical bills lawyer's bills tax debt student loans etc the organization never mentioned on its website or in its brochures that a fee was charged for its services they go on to state in addition org purchased valid debt consolidation leads from uu hereinafter 'uu and other lead generating entities org solicited clients by using the leads that it purchased it would pay dollar_figurex per valid lead and would purchase up to x leads per month private benefit in fye 200x nn resigned as president and member of the board_of org to form the back office processing company uu nn also owned the for profit lead generation company uu according to the july x 200x minutes of the taxpayer's board_of directors meeting nn made a proposal he proposed that he would set up a new for profit corporation that he would own that would take over the complete set up and administration of the dmp's that org contracted for with clients this new company would be called uu both he and nn would resign immediately as directors and officers of org two new org officers nn and nn were elected at this meeting according to the minutes of subsequent board_of directors meetings nn ceo of uu and or nn cfo of uu attended org board_of directors meetings as consultants in december 200x nn was hired as cfo of org and elected to the board_of directors she was previously employed as a bookkeeper at uu an entity owned by nn which later became uu and eventually org she was also formerly the cfo of uu in march 200x nn was hired as president and ceo of org replacing nn prior to march 200x nn had been in business in a field completely unrelated to the credit counseling industry and had no relationship to the individuals who had previously founded or operated org or to nn for profit businesses nn stated in an interview that he answered a blind np advertisement ie the employer's name was not stated in the advertisement he submitted a resume in response to the blind advertisement and was contacted by the uu human resources department nn went through a series of interviews at uu's offices with nn cfo of uu nn president of uu nn a director of org and nn a director of org eventually nn was offered a position he stated that he had been under the impression that the position for which he was interviewing was with uu because it was primarily uu executives who interviewed him after he was offered a position he was informed that the position he was being offered and for which he was interviewed was as president and ceo of the non-profit org upon being hired nn was directed by the uu executives to restructure the operations of org which he was told were out of control under nn he gave nn a new title and attempted to work with him nn of uu monitered nn actions at org and pressed for removal of nn under pressure from nn nn eventually fired nn even though org had no formal written severance policy nn directed nn to give nn x weeks severance_pay nn indicated that there was a non-written agreement between the org board_of directors and uu whereby nn was to act as an informal consultant to the org board in fact nn stated that he had never attended an org board_of directors meeting where an uu representative was not present nn also stated that he had tried but was unable to exclude non-org board members uu representatives from attending org board_of director's meetings when nn took over as president and ceo of org in march 200x org had in place a contract with uu for back office processing services also known as the fulfillment agreement there was no evidence presented that showed that at the time this fulfillment agreement was entered into with uu org made any attempt to shop around for the best price terms and service that it could secure for back office processing services the fulfillment agreement in place with uu during the years under audit did provide for termination of the contract however it provided for automatic renewal if it was not affirmatively terminated the fulfillment agreement required that uu provide org with client information however there was no specification on what form the information could take nn was not confident that the org board_of directors would permit the termination of the back office processing contract with uu under any circumstances moreover he was doubtful that he would be able to provide a smooth transition to another processor without the cooperation of uu even if it was allowed by the org board nn was doubtful that the org board_of directors would permit him to replace the contract that org had with uu even if he were able to find a more favorable arrangement nonetheless while he was employed with org he solicited bids from other back office credit counseling processors uu uu uu uu uu uu to attempt to reduce costs while maintaining service for example uu quoted a dollar_figurex set up fee and dollar_figurex monthly recurring fee compared to uu dollar_figurex set up fee and dollar_figurex monthly recurring fee however there were differences in the level of services offered the contract with uu provided additional customer service support uu never completed his search fora replacement back office processor nn although he was given the position of president and ceo of org lacked any true power as a director of org nn was in effect nn superior making his authority as president and ceo questionable she was also cfo of org nn does not have a college degree and is not a cpa nn stated nn is a former employee of uu and a close friend of nn in fact during the audit in approximately august 200x when nn began making inquiries to unrelated entities to try to secure a more favorable back office processing agreement he was fired lack of educational activities in addition to its dmp operations org claims to engage in educational activities such as preparing videos pamphlets and other educational materials and providing these materials free of charge to religious organizations civic groups labor unions businesses and educational organizations as well as providing knowledgeable speakers for these organizations during tax years ending june x 200x and 200x org conducted minimal educational outreach activities the organization stated that they presented to employee assistance programs but not a numerous amount no documentation was kept showing dates times of groups addressed the amount of time devoted to outreach activities was minimal compared to org' primary activity of selling dmps the organization's website didn't include an education section until tax_year ending june x 200x moreover this could only be viewed by individuals who had access to the internet also in 200x the organization began distributing a package to potential clients called the it was an interactive booklet and a cd on money debt and credit that potential clients were given the organization purchased this package from a vendor a computer was needed to work through the program there was little evidence to show that the primary activity of the employees of org was anything other than the telephone solicitation and selling of dmps to individuals in debt law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the internal_revenue_code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed income_tax regs sec_1 c -1 d the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1 c - d in other words the two components of education are public education and individual training sec_1 c -1 a of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence ofa substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects sec_1_501_c_3_-1 in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant nonexempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were sep arate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary cont ‘butions from local businesses lending agencies and labor unions in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial the court found that the corporation had completely failed to demonstrate that its services were not in competition with commercial businesses the court found that the organization's financing did not resemble that of a typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the general_public its only source_of_income was from fees for services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation had failed to limit its clientele to organizations that were sec_501 exempt_organizations rev_rul 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 c status in the case of consumer credit counseling service of alabama inc v u s aftr d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1 c - d i b for this it charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the organizations included in the above decision waived the monthly fees when the payments would cause a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 1968_1_cb_249 career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public the credit repair organizations act croa u s c et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- improving any consumer's credit record credit history or i credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission's policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission c f_r b iii b c f_r sec_64 c sec_501 organizations are not subject_to this rule against cold-calling because c organizations are exempt from regulation under the croa and the cold-calling restrictions organizations that are involved in credit repair have added incentives to be recognized as sec_501 organizations even if they do not intend to operate primarily for exempt purposes government's position the purpose of org' activities differs substantially from those of the organizations in revrul_65_299 revrul_69_441 and consumer credit counseling service of alabama inc v us in this case org engages in minimal activities which further an exempt_purpose org behaves more like a for-profit corporation rather than a non-profit corporation org functions internally like a profit-driven company its counseling activity is nothing more than a sales activity its counselors were the salespersons whose goals were to sell as many dmps as possible if an individual did not have enough income to make the monthly payments he would not be placed in a dmp and minimal education would be provided the organization's website did not include an education section until the tax_year ending june x 200x and this could only be viewed by individuals who had access to the internet beginning in 200x an interactive booklet and cd on money debt and credit was given to potential clients the client would need a computer to access this package during the years under examination there were no procedures in place for the employee counselors to follow-up after the initial contact with an individual who did not have enough income to make the monthly payment required for a dmp there were also no records kept on these individuals when an individual was placed in a dmp there was no periodic reevaluation of the individual's financial situation any modifications to the dmp would be made by the back office processor uu once uu received a client's documentation org had virtually no further contact with the client there was no structure set up to allow potential clients to have a face to face meeting with an employee for the purpose of learning money management skills or any other kind of counseling the counselors were judged evaluated and compensated in large part on their current week or month's production of new dmp account revenues org marketed and sold dmps to any consumer who could afford the payments the organization did not focus on serving a charitable_class only a small percentage less than x of individuals did not pay the one time enrollment fee there was no actual counseling provided to consumers who contacted or were contacted by org the compensation structure of employees rewarded volume of enrollment of consumers in dmps and did not allow any meaningful credit counseling to take place org did not engage in any meaningful educational outreach during the tax years ending june x 200x and 200x other than speaking at a minimal number of employee assistance programs or directing an individual to its website the educational portion of which only began in 200x there was no evidence of any other meaningful educational activity there were no records kept on any outreach activity that took place in these years all phone calls focused on analyzing whether or not the consumer would qualify for a dmp this was the primary focus of the counselor in addition org has a substantial non-exempt purpose of selling a product the dmp org was not furthering any charitable or educational purpose by mass marketing a dmp org advertised on its website and purchased leads in order to generate business its employees were compensated partly based on the amount of business they brought in finally org was not supported by contributions from the general_public and its services were not limited to a charitable_class substantially_all revenues were generated from the administration of the debt management programs and org would offer its services to any client who had a debt problem as long as that client had sufficient income to make the monthly payments there was no evidence to indicate that org was providing its service for free or substantially below cost to members of a charitable_class the reason org is organized as an exempt_organization under sec_501 of the internal_revenue_code is to avoid the regulatory scheme of the credit repair organizations act croa u s c section et seq croa was enacted to protect consumers by banning certain deceptive practices in the credit counseling industry if org was a for-profit company the croa would prohibit it from charging fees in advance of fully providing services in addition if org were for- profit federal_law would prohibit it from purchasing leads and making cold calls to potential customers because sec_501 organizations are exempted from the provisions of croa org is able to engage in deceptive business practices that congress intended to prohibit when it passed the croa law as such org is operated for a substantial non-exempt purpose the carrying on a business while avoiding federal regulations in addition org could not collect fair share payments from creditors if it did not have tax exempt status the entire dmp business depends on an organization having tax exempt status the common enterprise of org and uu was for the benefit of uu and its principal_owner nn once a client was enrolled in a dmp all of the processing related to that client's dmp was turned over to uu uu collected client payments including processing fees and disbursed payments to creditors org provided a steady stream of business to uu in addition uu had complete control_over the dmps nn uu's principal_owner and the former president and board member of org retained control of org through attending board meetings and by having a former cfo of uu hired as cfo and elected to the board_of directors of org the dmp operations of org provided a private benefit to the for profit companies of nn with whom org did business conclusion in summary org was not operated exclusively for exempt purposes because it did not engage primarily in activities which accomplish an exempt_purpose more than an insubstantial part of the activities of org were in furtherance of a non-exempt purpose in addition org was operated for the purpose of serving the private benefit of uu and uu and their principal rather than any public interest accordingly it is determined that org is not an organization described in sec_501 and is not exempt from income_tax under sec_501 of the internal_revenue_code effective july x 200x
